FILED
                            NOT FOR PUBLICATION                             OCT 23 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PHILLIP C. COLLICOTT,                            No. 14-35272

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01443-BR

 v.
                                                 MEMORANDUM*
SNAKE RIVER DEPARTMENT OF
CORRECTIONS ADMINISTRATION; et
al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BERZON, and WATFORD, Circuit Judges.

      Oregon state prisoner Phillip C. Collicott appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims arising from a disciplinary hearing. We have jurisdiction under 28 U.S.C.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo, Lemire v. Cal. Dep’t of Corr. & Rehab., 726 F.3d

1062, 1074 (9th Cir. 2013), and we affirm.

      The district court properly granted summary judgment on Collicott’s due

process claims premised on his disciplinary proceedings because Collicott failed to

raise a genuine dispute of material fact as to whether he received the proper

procedural safeguards, and whether some evidence supported the hearing officer’s

findings. See Superintendent v. Hill, 472 U.S. 445, 455-56 (1985) (requirements of

due process are satisfied if “some evidence” supports the disciplinary decision);

Wolff v. McDonnell, 418 U.S. 539, 563-67 (1974) (setting forth due process

requirements during a prison disciplinary proceeding); see also Cousins v. Lockyer,

568 F.3d 1063, 1070-71 (9th Cir. 2009) (failure to follow internal prison policy

does not amount to a constitutional violation).

      The district court properly granted summary judgment on Collicott’s due

process claims regarding reduction in his incentive-level classification and

compensation for his work because Collicott failed to raise a genuine dispute of

material fact as to whether these actions were imposed as discipline for the offense

found. See Sandin v. Conner, 515 U.S. 472, 483-84 (1995) (a constitutionally

protected liberty interest arises only when a restraint imposes an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison


                                          2                                     14-35272
life”).

          The district court properly granted summary judgment on Collicott’s equal

protection claim because Collicott failed to raise a genuine dispute of material fact

as to whether he was intentionally and without a rational basis treated differently

than any similarly situated inmate. See N. Pacifica LLC v. City of Pacifica, 526

F.3d 478, 486 (9th Cir. 2008) (elements of equal protection claim).

          The district court did not abuse its discretion in denying Collicott’s motion

for appointment of counsel because Collicott failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).

          We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

          AFFIRMED.




                                              3                                   14-35272